Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Claim Status 
Claims 12-25 are pending.  Claims 13, 15, 17, 19, 21, 23, and 25 are withdrawn. 
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species C2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2020.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 14, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0267308 by Carmignani et al. (Carmignani) in view of U.S. Patent No. 5679254 by Chakrabarti (Chakrabarti) further in view of U.S. Patent Publication No. 2013/0256228 by Bharwada et al. (Bharwada). 
In regard to claim 12, Carmignani teaches a method of water treatment (abstract).  
Carmignani teaches allowing water to be treated to contact a water absorbing solution through a semipermeable membrane, wherein the water absorbing solution is an aqueous solution of a thermo-sensitive water absorbent (Figure 1, forward osmosis module 3; [0029]; [0019]-[0026]; [0029]).  Carmignani teaches transferring water in the water to be treated to the water absorbing solution through the semipermeable membrane and obtaining a diluted water absorbing solution diluted with the water and first membrane concentrated water (Figure 1, forward osmosis module 3; [0029]; [0019]-[0026]; [0029]). 
Carmignani heating the diluted water absorbing solution up to a temperature of the cloud point of the water absorbing solution or higher (Figure 3, heat exchanger network 4; [0030]; [0019]-[0026]). 
Carmignani teaches phase separating the diluted water absorbing solution containing the thermo-sensitive water absorbent coagulated at the heating into a concentrated solution containing a coagulated solution of the thermo-sensitive water absorbent and a diluted solution with the water as the main component (Figure 3, phase separator process 8; [0031]). 
Carmignani teaches cooling the concentrated solution separated at the phase separating to a temperature of the cloud point of the water absorbing solution or lower, circulating the concentrated solution to the contacting and reusing the concentrated solution as the water absorbing solution (Figure 3, cooled in heat exchanger 16; [0034]; [0019]-[0026]).
Carmignani teaches a membrane treatment unit separating fresh water and second membrane concentrated water by removing the thermo-sensitive water absorbent remaining in the diluted solution (Figure 3, heat exchanger 11, nanofilter 13, ultrafilter, or reverse osmosis module including a semipermeable membrane; [0034]).
Carmignani teaches returning the second membrane concentrated water to the heating (Figure 3, mixer 17; [0035]).  Carmignani does not teach that the connection of the membrane treatment unit, separating, and heating unit are direct.  However, Carmignani teaches controlling the concentration of the solute in the draw solution ([0039]).  Further, Carmignani teaches controlling the flux of the flow through the forward osmosis unit.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to directly connect the membrane treatment unit and heating unit in order to achieve desired concentration parameters and flux through the system. 
Carmignani teaches the thermo-sensitive water absorbent has a cloud point and coagulating when heated ([0019]-[0026]).  Carmignani teaches the thermo-sensitive water absorbent is a copolymer ([0019]-[0026]).  Carmignani teaches a polyglycol copolymer ([0019]-[0026]).  Carmignani teaches 1,3-propanediol or 1,2-ethanediol monomers are substituted for a portion of higher molecular weight polymers to increase solution and decrease cloud point temperature of resulting polymer ([0019]-[0026]). 
Carmignani does not explicitly teach the copolymer is a block copolymer. Carmignani does not explicitly teach the thermo-sensitive water absorbent is a block copolymer containing at least a hydrophobic part, a hydrophilic part, having a glycerin structure as a basic structure and including an ethylene oxide group and a group consisting of propylene oxide and/or butylene oxide. 
Carmignani teaches it is known in the prior art to use draw solutes containing both a hydrophobic and hydrophilic component ([0008]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a draw solute containing both a hydrophobic and hydrophilic component as this is a known draw solute in the art. 
Further, Carmignani teaches specific thermos-sensitive water absorbents known in the art ([0007], temperature dependent solubility of polymers in Chakrabarti).  Carmignani teaches the absorbent coagulates when heated, has osmotic pressure, and solutes exhibit solubility and can be adjusted to provide a useful working osmotic pressure ([001]; [0019]).  It would be obvious to one of ordinary skill in the art at the time of the invention to utilize the thermos-sensitive water absorbent, as taught by Chakrabarti, in the forward osmosis process of Carmignani as it is a known temperature dependent polymer used for desalination.   One of ordinary skill in the art at the time of the invention would be motivated to incorporate the thermo-sensitive water absorbents of Chakrabarti as Carmignani teaches these materials are known for desalination. 
Chakrabarti teaches a cloud point (C3/L13-23).  Chakrabarti teaches the thermo-sensitive water absorbent is a block co-polymer containing at least a hydrophobic part and a hydrophilic part (C3/L24-36; C3/L53-63).  Chakrabarti teaches an ethylene oxide group (C3/L24-36, C6, Table 1).  Chakrabarti teaches a group consisting of propylene oxide and/or butylene oxide (C6, Table 1, C3/L49-52).  Chakrabarti teaches a long chain aliphatic alcohol as a base structure (C3/L24-36).  Chakrabarti does not explicitly teach glycerin. 
Bharwada teaches an adsorbent for forward osmosis (abstract).  Bharwada teaches surfactant with surface active properties which is water soluble (abstract).  Bharwada teaches glycerol is a forward osmosis solution ([0026]).  Bharwada teaches glycerol affects osmotic pressure ([0026]).  It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate glycerin, as taught by Bharwada, in the thermo-sensitive water absorbent of modified Carmignani as it is a known long chain aliphatic alcohol base structure in forward osmosis compounds.  One of ordinary skill in the art at the time of the invention would be motivated to incorporate glycerin as taught by Bharwada in order to achieve desired osmotic of the system. 
In regard to claim 14, Chakrabarti teaches a hydrophobic group at the end of the block copolymer (C13/L56-65). 
In regard to claim 16, Chakrabarti teaches the hydrophobic group is an ethyl group (Table 11, C14). 
In regard to claim 24, Bharwada teaches glycerol is a forward osmosis solution ([0026]).  Bharwada teaches glycerol affects osmotic pressure ([0026]).  It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate branches of glycerin structures, as taught by Bharwada, in the thermo-sensitive water absorbent of modified Carmignani as it is a known long chain aliphatic alcohol base structure in forward osmosis compounds.  One of ordinary skill in the art at the time of the invention would be motivated to incorporate branches of glycerin structures as taught by Bharwada in order to achieve desired osmotic of the system. 
Claims 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0267308 by Carmignani et al. (Carmignani) in view of U.S. Patent No. 5679254 by Chakrabarti (Chakrabarti) further in view of U.S. Patent Publication No. 2013/0256228 by Bharwada et al. (Bharwada), as noted above, further in view of U.S. Patent Publication No. 2006/0020049 by Champ et al. (Champ). 
In regard to claim 18, 20, and 22, modified Carmignani teaches all the limitations as noted above.  
Modified Carmignani does not explicitly teach the number of ethylene oxide in the block copolymer is in a range of 10 to 30 or the number of butylene oxide and number of propylene oxide are in a range of 0.8 < (BO + PO/2.5 +10)/EO < 1.1. 
Champ teaches a water absorbent composition for dewatering sludges (abstract).  Champ teaches nonionic surfactants such as ethylene oxide, propylene oxide, and butylene oxide ([0096]).  
Charkarbarti teaches n ethylene oxide groups (C3/L38-42).  Charkarbarti teaches the greater number repeating units of ethylene oxide the greater the hydrophilicity (C3/L64 to C4/L5).  Charkarbarti teaches the solubility in water increases based on ethylene oxide groups (C4/L1-5).  Charkarbarti does not explicitly teach the number of ethylene oxide in the block copolymer is in a range of 10 to 30.  As the material hydrophilicity and solubility are variables that can be modified, among others, by adjusting said number of ethylene oxide groups, the precise number of ethylene oxide groups would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed number of ethylene oxide groups cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of ethylene oxide groups in the composition of Charkarbarti to obtain the desired balance between the hydrophilicity and water solubility (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Further, Champ teaches a water absorbent composition for dewatering sludges (abstract).   Champ teaches nonionic surfactants such as ethylene oxide, propylene oxide, and butylene oxide ([0096]). 
Since the nonionic surfactants of ethylene oxide and butylene oxide are recognized as known known surfactants in the art of water absorption, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the ethylene oxide of Carmignani with the butylene oxide or propylene oxide of Champ.  Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Modified Carmignani does not explicitly teach that a number of butylene oxide and number of the propylene oxide in the range of 0.8 < (BO+PO/3.5+10)/EO < 1.1.  Where EO is ethylene oxide; BO is butylene oxide; and PO represents propylene oxide. 
As the material hydrophilicity and solubility are variables that can be modified, among others, by adjusting said number of oxide groups, the number of oxide groups would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed number of oxide groups cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of oxide groups in the material of modified Carmignani to obtain the desired balance between material hydrophilicity and solubility (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Response to Arguments 
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 
In regard to the Applicant’s arguments regarding the Declaration, the Examiner notes the Declaration is addressed in the section below.  
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.  See MPEP 716.01. 
Declaration 
The Declaration under 37 CFR 1.132 filed 10/29/2021 is insufficient to overcome the rejection of claims as set forth in the last Office action because: it fails to set forth facts; showing is not commensurate in scope with the claims.
In paragraph 11 the Declaration states: Carmignani does not specifically teach any specific guidance on how to control the flow rate of the dilute draw solution stream 5, nor does Carmingani teach directly connecting the nanofilter 12 and the heat exchanger network 4 to control the flow rate of the dilute draw solution stream 5.  In paragraph 12 the Declaration states: there is no teaching in the record why a person skilled in the art would be motivated to modify Carmignani’s system to directly connect the nanofilter 13 and the heat exchanger network 4.  In paragraph 18 the Declaration states: Carmignani does not disclose any reason for a person skilled in the art to directly connect the nanofilter 12 and the heat exchanger network 4.
As noted in the rejection above: Carmignani does not teach that the connection of the membrane treatment unit, separating, and heating unit are direct.  However, Carmignani teaches controlling the concentration of the solute in the draw solution ([0039]).  Further, Carmignani teaches controlling the flux of the flow through the forward osmosis unit.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to directly connect the membrane treatment unit and heating unit in order to achieve desired concentration parameters and flux through the system. 
Paragraph [0039] of Carmignani is reproduced below which explicitly teaches controlling flow rate: 

    PNG
    media_image1.png
    217
    674
    media_image1.png
    Greyscale

In paragraph 15 the Declaration states: it is possible to concentrate the thermo sensitive water absorbent without the claimed pipe; membrane filtration using high pressure can be used; a high pressure pump consumes a large amount of electric power; the claimed matter of returning the second membrane concentrated water to the heating directly from the separating is considered better to increase the concentration of thermo sensitive water absorbent. 
The claims utilize the open transitional phrase “comprising”.  The claims do not exclude a high pressure pump consuming electric power.  
The Declaration does not provide any evidence as to better increase the concentration of thermo sensitive water absorbent.  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).  See MPEP 716.01(C). 
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.).  See MPEP 716.02(b). 
In paragraph 17 the Declaration states: an amount of thermo sensitive water absorbent contained in the water rich stream 9 is considered relatively small; a person skilled in the art would appreciate that the efficiency to obtain a concentrated solution that includes higher concentration of thermo sensitive water absorbent by directly connecting the nanofilter 12 and the heat exchanger network 4 is low. 
The claims are not directed towards an amount of thermo sensitive water absorbent contained in water rich stream.  The claims are not directed towards efficiency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777